SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

696
CAF 13-02184
PRESENT: SCUDDER, P.J., CARNI, SCONIERS, VALENTINO, AND WHALEN, JJ.


IN THE MATTER OF TAMMY L. GAINES,
PETITIONER-APPELLANT,

                      V                                            ORDER

JASON F. PERRY, RESPONDENT-RESPONDENT.


ALAN BIRNHOLZ, EAST AMHERST, FOR PETITIONER-APPELLANT.

LOVALLO & WILLIAMS, BUFFALO (TIMOTHY R. LOVALLO OF COUNSEL), FOR
RESPONDENT-RESPONDENT.

JOSEPH C. BANIA, ATTORNEY FOR THE CHILD, BUFFALO.


     Appeal from an order of the Family Court, Erie County (Rosalie
Bailey, J.), entered October 4, 2013 in a proceeding pursuant to
Family Court Act article 6. The order dismissed the petition.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:    June 12, 2015                       Frances E. Cafarell
                                                Clerk of the Court